DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 08/14/2019 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dibbur (US 2018/0074593).
Regarding claim 1, Dibbur teaches a computer-implemented method for diagnosing mechanical default of a mechanical watch (read as any suitable electronic device 111 e.g., watch) (Dibbur – [0014], and [0017]), wherein at least one vibration signal is acquired from the mechanical watch and said vibration signal is analyzed by an artificial intelligence trained to detect mechanical fault in mechanical watches to determine a diagnosis whether said mechanical watch is working properly or not (read as sensor 112 may be any suitable vibration sensor such as piezoelectric sensor that detects vibrations and provides corresponding feedback to the processor 114 for subsequent analysis; more than one sensor 112 may be used; processor 114 may be any suitable processor e.g., digital signal processor, a microprocessor, etc., to process and/or analyze vibration signals detected by the sensor 112; processor 114 determines whether vibrations have been detected) (Dibbur – [0014], [0025], [0037], and [0045]-[0047]).
Regarding claim 4 as applied to claim 1, Dibbur further teaches wherein said at least one vibration signal is generated by a timepiece mechanism of said mechanical watch (read as any suitable processor e.g., digital signal processor, a microprocessor, etc., of the watch) (Dibbur – [0014], and [0017]).
Regarding claim 7 as applied to claim 1, Dibbur further teaches a communication step during which the diagnosis is transmitted by a communication interface (read as processor 114 may be any suitable processor e.g., digital signal processor, a microprocessor, etc., to process and/or analyze vibration signals detected by the sensor 112; processor 114 determines whether vibrations have been detected; the interface circuit 1020 includes a communication device such as a transmitter, a transceiver a modem and/or network interface card to exchange of data with the external machines e.g., computing devices of any kind, via a network 1026) (Dibbur – [0014], [0025], [0037], [0045]-[0047], and [0057]).

Regarding claim 8, Dibbur teaches a system for diagnosing mechanical default of a mechanical watch (read as any suitable electronic device 111 e.g., watch) (Dibbur – [0014], and [0017]) comprising:
a vibration sensor able to acquire at least one vibration signal of the mechanical watch (read as sensor 112 may be any suitable vibration sensor such as piezoelectric sensor that detects vibrations and provides corresponding feedback to the processor 114 for subsequent analysis; more than one sensor 112 may be used) (Dibbur – [0014], [0025], [0037], and [0045]-[0047]);
a processor communicating with the vibration sensor and adapted to analyze at least one vibration signal by an artificial intelligence trained to detect mechanical default in mechanical watches to determine a diagnosis whether said mechanical watch is working properly or not (read as sensor 112 may be any suitable vibration sensor such as piezoelectric sensor that detects vibrations and provides corresponding feedback to the processor 114 for subsequent analysis; more than one sensor 112 may be used; processor 114 may be any suitable processor e.g., digital signal processor, a microprocessor, etc., to process and/or analyze vibration signals detected by the sensor 112; processor 114 determines whether vibrations have been detected) (Dibbur – [0014], [0025], [0037], and [0045]-[0047]).
Regarding claim 9 as applied to claim 8, Dibbur further teaches wherein the vibration sensor and the processor belong to a diagnosing device which is distinct from the mechanical watch (read as sensor 112 may be any suitable vibration sensor such as piezoelectric sensor that detects vibrations and provides corresponding feedback to the processor 114 for subsequent analysis; more than one sensor 112 may be used; processor 114 may be any suitable processor e.g., digital signal processor, a microprocessor, etc., to process and/or analyze vibration signals detected by the sensor 112; processor 114 determines whether vibrations have been detected) (Dibbur – [0014], [0025], [0037], and [0045]-[0047]).
Regarding claim 11 as applied to claim 8, Dibbur further teaches a server remote from the vibration sensor, the server comprising the processor (read as processor platform 1000 such as a server) (Dibbur – Figure 10 and [0051]-[0052]).
Regarding claim 12 as applied to claim 8, Dibbur further teaches including the mechanical watch, wherein at least the vibration sensor belongs to the mechanical watch (read as any suitable electronic device 111 e.g., watch; sensor 112 may be any suitable vibration sensor such as piezoelectric sensor that detects vibrations and provides corresponding feedback to the processor 114 for subsequent analysis; more than one sensor 112 may be used) (Dibbur – [0014], [0025], [0037], and [0045]-[0047]).

Regarding claim 13, Dibbur teaches a mechanical watch (read as any suitable electronic device 111 e.g., watch) (Dibbur – [0014], and [0017]) comprising: 
a vibration sensor able to acquire at least one vibration signal of the mechanical watch (read as sensor 112 may be any suitable vibration sensor such as piezoelectric sensor that detects vibrations and provides corresponding feedback to the processor 114 for subsequent analysis; more than one sensor 112 may be used) (Dibbur – [0014], [0025], [0037], and [0045]-[0047]);
a processor communicating with the vibration sensor and adapted to analyze said at least one vibration signal by an artificial intelligence trained to detect mechanical default in said mechanical watch to determine a diagnosis whether said mechanical watch is working properly or not (read as sensor 112 may be any suitable vibration sensor such as piezoelectric sensor that detects vibrations and provides corresponding feedback to the processor 114 for subsequent analysis; more than one sensor 112 may be used; processor 114 may be any suitable processor e.g., digital signal processor, a microprocessor, etc., to process and/or analyze vibration signals detected by the sensor 112; processor 114 determines whether vibrations have been detected) (Dibbur – [0014], [0025], [0037], and [0045]-[0047]).


Allowable Subject Matter
Claims 2-3, 5-6, 10, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648